Citation Nr: 1502132	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The appellant served on active duty from March 1993 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's eligibility for VRAP.  The claims file was subsequently transferred to the RO in Los Angeles, California.    

In May 2013, the appellant testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  


FINDING OF FACT

The appellant was discharged from his last period of active service from March 1993 to October 1997 under other than honorable conditions due to misconduct, described as drug abuse.


CONCLUSION OF LAW

The character of the appellant's last discharge from service from March 1993 to October 1997 under other than honorable conditions due to misconduct is a bar to qualification for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA. 

The appellant seeks to establish eligibility under the VRAP, Public Law 112-56.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program. 

As noted, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, 
§ 211(e)(1)(B) (Nov. 21, 2011).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute. 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.

The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) do not apply.  The appellant in this case has been denied benefits for willful and persistent misconduct, which is cited by 38 C.F.R. § 3.12(d) as a "regulatory bar" considered to have been under dishonorable conditions. 

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

On review of the evidence, the Board finds that the appellant's bad conduct discharge was due to persistent and willful misconduct in service, as supported by the evidence.  Indeed, the file contains a DD Form 214, relating to the appellant's period of service from March 1993 to October 1997, reflecting that the appellant was discharged under other than honorable conditions due to misconduct, described as drug abuse.
   
The appellant acknowledges that his actions and behavior in service were regrettable and reports that since discharge from service, he has lived a productive life and maintained a few jobs.  He requests that the Board grant him VRAP benefits to assist in his career path so that he can further provide for his family.  While the Board sympathizes with the appellant's desire to continue his occupational growth, the Board is constrained to follow the law and lacks authority to grant VRAP benefits on an equitable basis.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. 416, 425 (1992).  There is simply no legal entitlement to VRAP benefits, as the law itself specifies that, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  Finally, regarding the appellant's October 2013 request for an upgrade to his discharge, the Board notes that he should submit any request to upgrade his military discharge to the appropriate service department, as VA does not have the authority to upgrade a military discharge that is the underlying matter.  

Based on the evidence and analysis above, the Board finds that the appellant's last period of service was under dishonorable conditions for purposes of establishing eligibility for VRAP benefits.  Accordingly, the criteria for qualification for VRAP are not met and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 (1999) and Alemany v. Brown, 9 Vet. App. 512, 519 (1996).


ORDER

Entitlement to eligibility for VRAP is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


